THE THIRTEENTH COURT OF APPEALS

                                   13-14-00091-CV


    The Estate of Sandra Broughton, Deceased; Gary T. Weimer, Individually and as
Independent Co-Executor of the Estate of Sandra Broughton, Deceased; Greg Weimer,
 Individually and as Independent Co-Executor of the Estate of Sandra Broughton; et al.
                                          v.
  Financial Freedom Senior Funding Corporation; Financial Freedom Acquisition, LLC;
              and Federal National Mortgage Association a/k/a Fannie Mae


                                   On appeal from the
                   368th District Court of Williamson County, Texas
                            Trial Cause No. 11-825-C368


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be AFFIRMED IN PART and

REVERSED IN PART, and the case should be REMANDED to the trial court. The

Court orders the judgment of the trial court AFFIRMED IN PART and REVERSED IN

PART, and the case is REMANDED for further proceedings consistent with its opinion.

Costs of the appeal are adjudged 50% against appellant and against appellee.

      We further order this decision certified below for observance.

May 19, 2016